Citation Nr: 0314547	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  99-19 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and former spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a August 1998 rating decision issued by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In January 2002, the RO sent a letter to the veteran which, 
in part, notified him that the attorney he appointed to 
represent him before VA, James W. Stanley, Jr., had his 
authority to represent VA claimants revoked.  The veteran was 
notified that VA could no longer recognize Mr. Stanley as his 
representative and advised the veteran of his representation 
choices.  The record reflects that the veteran has not 
responded to the January 2002 letter, and, therefore, the 
Board will assume that the veteran wants to represent.

In August 2000, the veteran's former representative withdrew 
the veteran's request for a hearing before a Veterans Law 
Judge, formerly known as a Member of the Board.  The evidence 
of record revealed that the veteran in fact had reported for 
his scheduled hearing, but had been informed that day that 
his representative had canceled.  Consequently, the veteran 
was noted as failing to report for his scheduled August 2000 
hearing.  The Board sent a letter to the veteran in August 
2002 asking him if he wanted to attend a hearing before a 
Member of the Board and listed his hearing options.  No 
response received from the veteran.  Accordingly, the Board 
will conclude that the veteran no longer desires a hearing 
before a Member of the Board.

In January 1999, the veteran offered testimony at a hearing 
before a hearing officer at the RO.


REMAND

In October 2002, the Board initiated additional development 
of evidence.  In March 2003, the Board informed the veteran 
of the provisions of the Veterans Claims Assistance Act of 
2000, 38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  The United 
States Court of Appeals for the Federal Circuit has recently 
invalidated the regulations which empowered the Board to both 
issue written notification of the VCAA to veterans and to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or his 
representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  The veteran has not 
waived RO consideration of the additional evidence.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are fully 
met.  

2.  The RO should readjudicate the 
veteran's claim for service connection for 
major depressive disorder in light of the 
evidence received since the December 2001 
Supplemental Statement of the Case (SSOC).  
If the claim remains denied, the RO should 
issue a SSOC to the veteran before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since December 2001, to include a summary 
of the evidence, including the veteran's 
failure to report to two scheduled VA 
examinations without a showing of good 
cause, and a discussion of all pertinent 
regulations, including those implementing 
the VCAA (38 C.F.R. § 3.159).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




